UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 SOLAR3D, INC. (Exact name of registrant as specified in its charter) Delaware 01-0592299 (State of incorporation or organization) (IRS Employer Identification No.) 26 West Mission Avenue #8 Santa Barbara, CA, 93101 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be registered: Common Stock, par value $0.001 per share Name of each exchange on which each class is to be registered:The NASDAQ Stock Market LLC If this Form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. þ If this Form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. o Securities Act registration statement file number to which this form relates: (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: None. Item 1.Description of Registrant's Securities to be Registered. The description of the common stock of Solar3D, Inc.(the “Registrant”), as included under the caption “Description of Capital Stock” in the prospectus forming a part of the Registration Statement on FormS-3 (Registration No.333-200541) (the “Registration Statement”), filed under the Securities Act of 1933, as amended (the “Securities Act”), is incorporated by reference herein. In addition, any description of such securities contained in a form of prospectus relating to the Registration Statement subsequently filed by the Registrant pursuant to Rule 424(b) under the Securities Act shall be deemed to be incorporated by reference herein. Item 2.Exhibits. Under the Instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed because no other securities of the Registrant are registered on The NASDAQ Stock Market LLC and the securities registered hereby are not being registered pursuant to Section12(g) of the Securities Exchange Act of 1934, as amended. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Solar3D, Inc. Date:March 3, 2015 By: /s/ James Nelson Name: James B. Nelson Title:Chief Executive Officer
